Citation Nr: 1206142	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for pulmonary tuberculosis (TB).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from March 1944 to March 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in July 2009 and August 2009, both of which declined to reopen the claim.  

The Board notes that the Veteran initially requested a hearing at a local VA office before a member of the Board.  See February 2010 VA Form 9.  This request was subsequently withdrawn in September 2011, prior to certification of his claim to the Board.  Therefore, the Board will proceed accordingly. 

The Board also notes that in filing his claim to reopen, the Veteran indicated that he was seeking compensation for a lung condition (difficulty breathing), as he was diagnosed with tuberculosis in service.  See May 2009 VA Form 21-4138.  After he formalized an appeal concerning whether new and material evidence has been submitted to reopen a claim for service connection for TB, he filed claims for service connection for asthma and bronchiectasis.  See July 2011 VA Form 21-526b; July 2011 VA form 21-526.  The RO adjudicated these claims in a November 2011 rating decision.  

The Veterans Claims Court has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the actions taken by the RO, there is no prejudice to the Veteran in adjudicating only whether new and material evidence has been submitted to reopen a claim for service connection for TB.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In July 1998, the Board denied reopening a claim of service connection for TB on the basis that new and material evidence had not been received.  

2.  Tthe additional evidence submitted since July 1998 on the issue of service connection for TB is either not new or does not related to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for pulmonary TB.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and active TB becomes manifest to a degree of 10 percent within three years from date of separation of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  Notwithstanding the regulations governing presumptive service connection, a veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Evidence of activity on comparative study of x-ray films showing TB within the three-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary TB will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the veteran and where the diagnosis is confirmed by acceptable clinical, x-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992). 

The procedural history in this case begins in October 1950, when the Veteran's initial claim for service connection for TB was received.  That claim was denied in an October 1951 rating decision, which he appealed.  The Board denied the claim in April 1952.  The Board determined that the evidence did not show TB during active service, and that the medical evidence of record dated after service was not supported by acceptable clinical, x-ray, or laboratory data to show the presence of TB either during service or during the presumptive period following discharge from service.  

Over the years, the Veteran had attempted to reopen his claim on several occasions but was denied.  In May 1995, the RO again denied reopening on the basis that no new and material evidence had been submitted.  He appealed.  The Board remanded the claim in February 1997.  In July 1998, the Board denied the claim to reopen in the absence of new and material evidence.  He did not appeal this decision and it became final.   

The Veteran most recently filed an application to reopen in June 2009, and this appeal ensues from the rating decisions issued by the Manila RO in July 2009 and August 2009, both of which declined to reopen the claim for TB on the basis that no new and material evidence had been submitted.  In a December 2009 statement of the case (SOC), the RO reopened the claim but continued the denial issued in a previous final decision.  Notwithstanding the RO reopening the claim, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence before the Board in July 1998 did not include service treatment records, but did include private medical certificates and statements from private doctors in support of the Veteran's claim.  More specifically, there was an August 1949 medical certificate from F.D.B. stating that treatment of the Veteran for a pulmonary disease had begun in August 1944; a June 1948 statement from Dr. E.A. indicating that the Veteran was under his professional care for a case of TB with hemoptysis from October 1947 until December 1947; and a June 1948 statement concerning fluoroscopic findings from October 1947.  This medical evidence pre-dated the April 1952 Board decision.  There was also an October 1950 affidavit from Dr. F.D.B. indicating that he treated the Veteran between August 1944 and December 1944 for pulmonary disease.  

The private medical evidence of record added after the 1952 Board decision included a June 1975 statement from a private hospital indicating that the Veteran was admitted in April 1949 with a final diagnosis of TB.  There was also fluorographic/radiographic evidence dated August 1972 and July 1975, both of which contained an impression of TB of differing degrees.  In addition, two statements were received from Dr. V.C.  In a May 1997 statement, he reported treating the Veteran for TB from 1947 to 1948 and prescribing anti-TB drugs, cough medicine, and multivitamins until he recovered.  In a September 1997 statement, Dr. V.C. reported that the Veteran's initial visit had been in April 1947 and that he had complained of afternoon fevers, a cough that was sometimes productive of mucus mixed with blood, and loss of weight and appetite.  The treatment with anti-TB medication, cough mixtures, and vitamins was again noted.  

The evidence before the Board in July 1998 also included VA treatment records dated from December 1992 to February 1997.  A December 1992 medical certificate showed treatment for several complaints and noted a history of TB dating from 1947.  The Veteran had no problems other than slight shortness of breath with exertion.  A February 1993 x-ray study of the chest noted bilateral apical fibronodular changes consistent with tuberculosis, the degree of which was indeterminate.  The etiology of this disability was not noted.  

March 1994 VA treatment records stated that the Veteran was seen for the results of pulmonary function testing and had a history of TB 40 years ago; there was no acute distress.  He underwent an additional VA x-ray study in May 1994.  He was noted to have a history of tuberculosis and it was reported that the last cultures were negative.  The impression was emphysema, and radiographic evidence of old granulomatous disease.  November 1995 VA treatment records showed that he was seen with complaints of chest congestion for three months.  A diagnosis of TB was not made.  October 1996 VA treatment records showed that he was seen for acute bronchitis. 

Lastly, the evidence of record before the Board in July 1998 also included the Veteran's December 1996 testimony at a Board hearing.  He stated that he did not have symptoms of TB or any other lung complaints during service, that he developed TB shortly after discharge from service, and that he first began to receive treatment for TB in 1947.  He also testified that the first fluoroscopy had been conducted in 1947.  

Based on the evidence as described above, the Board determined in July 1998 that the Veteran had not submitted new and material evidence to reopen his claim for entitlement to service connection for TB.  It was noted that the evidence was either cumulative of evidence previously considered or did not show that TB developed during service or within the three year presumptive period following discharge.  The Board specifically noted that actual treatment records, including x-ray studies confirming the presence of TB during the presumptive period, had not been produced as is required by regulation, and that there was no evidence showing any current complaints were related to service or the presumptive period.  

The evidence added to the record since the July 1998 Board decision includes copies of many of the private medical records that were already contained in the claims folder, statements from the Veteran in support of his claim to reopen, and two letters from a VA primary care physician, Dr. V.P.  In a July 2009 statement, Dr. P. reported that the Veteran was being treated for bronchiectasis related obstructive pulmonary disease, which resulted from his pulmonary tuberculosis infection, first documented in 1944.  Dr. P. submitted the same statement in September 2009 statement, and added that per the Veteran, he first entered the service in 1944-1945 at which time he contracted TB.  

The copies of the private medical records were already considered by the Board in July 1998 and are, therefore, not new.  Additionally, the Veteran's own statements concerning his claim are cumulative of those that were before the Board in July 1998 and are also not new.  As he did prior to July 1998, he continues to assert that he was diagnosed with TB in service.  This same argument was advanced prior to the Board's July 1998 adjudication of the claim.  While the Board acknowledges that the VA Form 9 received in March 2010 provides more detailed information in support of his claim, the Veteran's basic contention that TB was incurred in service remains unchanged.  

The letters from Dr. P. dated July 2009 and September 2009 are new because they had not previously been submitted; however, they are not considered material because they could not reasonably substantiate the claim were it to be reopened.  First, Dr. P. is merely transcribing the Veteran's assertion that TB was contracted in 1944 during service.  This assertion, as noted above, is cumulative of the assertions raised by the Veteran prior to July 1998.  Moreover, the Board is not bound by medical evidence based solely upon an unsubstantiated history as related by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Secondly, the new medical evidence does not support a finding that the Veteran currently has TB.  Rather, Dr. P. reported that the Veteran had bronchiectasis-related obstructive pulmonary disease.  While the Board acknowledges that Dr. P. indicated this disorder was the result of a pulmonary TB infection, and that the infection was first documented in 1944, Dr. P. does not indicate that the infection was incurred in service or that the Veteran developed TB within the three year presumptive period following his discharge.  

In sum, Dr. P. does not provide any evidence that the Veteran has a current diagnosis of TB and/or that TB was incurred in or caused by service, or became manifest within the presumptive period.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for pulmonary TB and that application to reopen is denied.

Finally, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In regards to claims to reopen, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided to the Veteran in a June 2009 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met.  The Board acknowledges that the Veteran was not provided a VA examination; however, VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

New and material evidence has not been received to reopen the claim for service connection for TB.  The application to reopen this claim is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


